EXHIBIT 10.107

 

ROTH 401(k) AMENDMENT

 

ARTICLE I

PREAMBLE

 

1.1

Adoption and effective date of amendment. This amendment of the Plan is adopted
to reflect Code Section 402A, as enacted by the Economic Growth and Tax Relief
Reconciliation Act of 2001 ("EGTRRA"). This amendment is intended as good faith
compliance with the requirements of Code Section 402A and guidance issued
thereunder, and this amendment shall be interpreted in a manner consistent with
such guidance. This amendment shall be effective as of the date selected below.

 

1.2

Supersession of inconsistent provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.

 

ARTICLE II

ADOPTION AGREEMENT ELECTIONS

 

2.1

Effective Date. Roth Elective Deferrals are permitted under the Plan as of March
1, 2006.

 

2.2

Hardship Distributions. If the Plan permits hardship distributions of Elective
Deferrals, may a Participant receive a hardship distribution of Roth Elective
Deferrals?

 

 

a.

[   ]

N/A. The Plan does not permit hardship distributions of Elective Deferrals.

 

b.

[X]

No, Roth Elective Deferrals may not be withdrawn for a hardship.

 

 

c.

[   ]

Yes, Roth Elective Deferrals may be withdrawn for a hardship subject to the same
conditions that apply to Pre-tax Elective Deferrals.

 

 

2.3

In-Service Distributions. If the Plan permits in-service distributions, other
than hardship distributions, may a Participant receive an in-service
distribution of the Participant's Roth Elective Deferral account?

 

 

a.

[   ]

N/A. The Plan does not permit in-service distributions (other than hardship
distributions, if otherwise permitted).

 

b.

[X]

No, the Roth Elective Deferral account may not be withdrawn as part of an
in-service distribution.

 

 

c.

[   ]

Yes, a Participant may receive an in-service distribution from the Roth Elective
Deferral account subject to the following conditions (select only one):

 

 

 

1.
 

[   ]

The distribution must satisfy the same conditions that apply to in-service
distributions from the Pre-tax Elective Deferral account.

 

2.
 
 

[   ]

The distribution must satisfy the same conditions that apply to in-service
distributions from the Pre-tax Elective Deferral account and the distribution
must be a "qualified distribution" within the meaning of Code Section
402A(d)(2).

 

 

ARTICLE III

ROTH ELECTIVE DEFERRALS

 

3.1

Roth Elective Deferrals are permitted. The Plan's definitions and terms shall be
amended as follows to allow for Roth Elective Deferrals as of the effective date
entered at 2.1. Roth Elective Deferrals shall be treated in the same manner as
Elective Deferrals for all Plan purposes except as provided in Article II of
this amendment. The Employer may, in operation, implement deferral election
procedures provided such procedures are communicated to Participants and permit
Participants to modify their elections at least once each Plan Year.

 

3.2

Elective Deferrals. For years beginning after 2005, the term "Elective
Deferrals" includes Pre-tax Elective Deferrals and Roth Elective Deferrals.

 

3.3

Pre-Tax Elective Deferrals. "Pre-Tax Elective Deferrals" means a Participant's
Elective Deferrals which are not includible in the Participant's gross income at
the time deferred and have been irrevocably designated as Pre-Tax Elective
Deferrals by the Participant in his or her deferral election. A Participant's
Pre-Tax Elective Deferrals will be separately accounted for, as will gains and
losses attributable to those Pre-Tax Elective Deferrals.



 

3.4

Roth Elective Deferrals. "Roth Elective Deferrals" means a Participant's
Elective Deferrals that are includible in the Participant's gross income at the
time deferred and have been irrevocably designated as Roth Elective Deferrals by
the Participant in his or her deferral election. A Participant's Roth Elective
Deferrals will be separately accounted for, as will gains and losses
attributable to those Roth Elective Deferrals. However, forfeitures may not be
allocated to such account. The Plan must also maintain a record of a
Participant's investment in the contract (i.e., designated Roth contributions
that have not been distributed). Roth Elective Deferrals are not considered
Employee Contributions for Plan purposes.

 

3.5

Ordering Rules for Distributions. The Administrator operationally may implement
an ordering rule procedure for withdrawals (including, but not limited to,
hardship or other in-service withdrawals) from a Participant's accounts
attributable to Pre-Tax Elective Deferrals or Roth Elective Deferrals. Such
ordering rules may specify whether the Pre-Tax Elective Deferrals or Roth
Elective Deferrals are distributed first. Furthermore, such procedure may permit
the Participant to elect which type of Elective Deferrals shall be distributed
first.

 

3.6

Corrective distributions attributable to Roth Elective Deferrals. For any Plan
Year in which a Participant may make both Roth Elective Deferrals and Pre-Tax
Elective Deferrals, the Administrator operationally may implement an ordering
rule procedure for the distribution of Excess Deferrals (Code Section 402(g)),
Excess Contributions (Code Section 401(k)), Excess Aggregate Contributions (Code
Section 401(m)), and Excess Annual Additions (Code Section 415). Such ordering
rules may specify whether the Pre-Tax Elective Deferrals or Roth Elective
Deferrals are distributed first, to the extent such type of Elective Deferrals
was made for the year. Furthermore, such procedure may permit the Participant to
elect which type of Elective Deferrals shall be distributed first.

 

3.7

Loans. If Participant loans are permitted under the Plan, then the Administrator
may modify the loan policy or program to provide limitations on the ability to
borrow from, or use as security, a Participant's Roth Elective Deferral account.
Similarly, the loan policy or program may be modified to provide for an ordering
rule with respect to the default of a loan that is made from the Participant's
Roth Elective Deferral account and other accounts under the Plan.

 

3.8

Operational Compliance. The Plan Administrator will administer Roth Elective
Deferrals in accordance with applicable regulations or other binding authority
not reflected in this amendment. Any applicable regulations or other binding
authority shall supersede any contrary provisions of this amendment.

 

 

This amendment has been executed this 6th day of April, 2006.

 

 

Name of Plan:   DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. RETIREMENT SAVINGS PLAN

 

 

Name of Employer:   DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

 

By:

      /s/ Richard P. Halbrook     
      EMPLOYER

Date signed: 4/6/06

 

 

 

 

 

 